COURT OF APPEALS OF VIRGINIA

Present: Judges Willis, Bray and Senior Judge Hodges
Argued at Alexandria, Virginia


DEE EDWARD NEWLAND
                                          MEMORANDUM OPINION * BY
v.   Record No. 1837-96-4                 JUDGE WILLIAM H. HODGES
                                               APRIL 8, 1997
GEORGEEN M. NEWLAND


         FROM THE CIRCUIT COURT OF THE CITY OF ALEXANDRIA
                     Thomas A. Fortkort, Judge
          Mary M. Benzinger (Benzinger & Benzinger,
          P.C., on brief), for appellant.

          Yvonne DeBruyn Weight for appellee.



     Dee Edward Newland (husband) appeals the decision of the

circuit court setting child and spousal support payable to

Georgeen M. Newland (wife) and deciding other issues.     Husband

contends the trial court erred by (1) including private school

tuition in the calculation of child support; (2) including child

care expenses in the calculation of child support; (3) using the

Fairfax County pendente lite child support guidelines without
examining their appropriateness and husband's ability to pay; (4)

failing to impute $26,000 in income to wife; (5) failing to

properly consider the tax consequences associated with the

parties' pension accounts when valuing these accounts and

ordering husband to pay $1,000 a month to equalize the assets;

(6) including post-separation contributions to the retirement

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
account as part of the marital share; (7) excluding from the

marital estate $10,000 transferred by wife to child; (8)

summarily denying husband's motion to reconsider and motion for

clarification; (9) entering an order which did not reflect its

ruling concerning the sale and wife's occupancy of the marital

residence; and (10) entering an order which did not properly

reflect its ruling concerning husband's payment of $1,000 in

dissipated marital assets.   Finding no error, we affirm.

             Child Support (Issues One through Three)

     Decisions concerning child support rest within the sound

discretion of the trial court and will not be reversed on appeal

unless plainly wrong or unsupported by the evidence.     See Young

v. Young, 3 Va. App. 80, 81, 348 S.E.2d 46, 47 (1986).      The

parties presented conflicting evidence as to whether husband

agreed to the child's enrollment in private school.     However,

under a previously entered order, wife had authority to make

independent decisions concerning the children's schooling.

Husband was aware of wife's choice, and husband attended school

functions after the child's enrollment in September 1995.     At the

time of the April 1996 hearing, the child was nearing completion

of his first year at the school.
     Solomond v. Ball, 22 Va. App. 385, 392, 470 S.E.2d 157, 160

(1996), cited by husband, is distinguishable from the facts in

this case.   There, we reversed as improper the trial court's use

of a prospective escalation provision designed to increase child




                                   2
support to pay for tuition upon the children's transfer from one

private school to another with a "'considerably higher'" tuition.

 Id.   Here, father apparently objected to payment for, but not

enrollment in, a parochial school with an estimated tuition of

$2,500.

       Viewed in the light most favorable to wife as the prevailing

party below, the evidence demonstrated that husband did not

oppose the choice of the private school, although he may have

voiced other objections.   Husband presented no evidence that

enrollment in the parochial school was not in the child's best

interests.   Therefore, we cannot say the trial court's decision

to include the cost of tuition in the calculation of child

support was plainly wrong or unsupported by the evidence.
       We also find no error in the court's election to include

child care as part of wife's "work-related" expenses.    Although

wife was unemployed, she was actively seeking new employment and

interviewing for new positions.   She presented credible evidence

that she needed to continue to pay day-care costs to maintain the

children's places in the facility.     By maintaining day-care, she

could accept any job offers immediately.    Under these facts, we

find this child care cost a legitimate one which was incurred due

to employment.   Code § 20-108.2(F).

       Husband alleges that the trial court erred by using the

Fairfax County pendente lite guidelines to calculate support.       In

his exception before the trial court, husband asserted that use



                                  3
of the guidelines was "inappropriate and does not provide

[husband] with enough funds with which to live and does not fully

consider [husband's] ability to pay."   On appeal, husband

contends that the pendente lite guidelines violate the statutory

scheme set out in Code §§ 20-107.1 and 20-108.2.    We find no

evidence this argument was raised before the trial court and we

will not address it for the first time on appeal.   Rule 5A:18.

     The parties presented evidence concerning their respective

incomes and expenses.   Husband does not contend that the court

erred in finding that his monthly income was $10,667.    We find no

support for husband's claim that the court failed to consider his

ability to pay support.
                    Imputed Income (Issue Four)

     Wife testified that her last salary was $26,000.    There was

no evidence that wife was voluntarily underemployed or

unemployed.   In fact, wife's evidence indicated that she was

actively seeking comparable employment.   Husband presented no

evidence to the contrary.    Wife did not appeal the court's

decision to impute income.

     "The judgment of the trial court concerning the extent to

which the wife's earning capacity should affect spousal and child

support awards will not be set aside unless it appears from the

evidence that such judgment is plainly wrong or without evidence

to support it."   Kaufman v. Kaufman, 7 Va. App. 488, 494, 375
S.E.2d 374, 377 (1988).   Evidence supported the court's decision



                                  4
to impute some income to wife, but it was not required to impute

income dollar for dollar.   Therefore, we cannot say that the

trial court's decision to impute $20,000 to wife was plainly

wrong or unsupported by the evidence.

                   Tax Consequences (Issue Five)

     Contrary to husband's assertion, the trial court indicated

that it considered the tax consequences before reaching its

decision on the method of distributing the parties' marital

assets.   Having considered the consequences, it was not required

to frame its ruling to minimize or eliminate all negative tax

consequences to husband.    Code § 20-107.3(E).   Therefore, we find

no reversible error.
                Post-Separation Assets (Issue Six)

     Credible evidence supports the trial court's valuation of

the parties' marital assets.   As the court's finding is supported

by the evidence, i.e., the evidence and figures presented by wife

to the court, husband has failed to demonstrate reversible error.
     Gift to Child (Issue Seven)

     Evidence supported the trial court's conclusion that the

transfer of $10,000 to an account for the parties' younger child

paralleled a similar transfer made for the parties' older child.

Wife testified that the money was held for educational purposes.

Husband presented no evidence to the contrary.     There was no

evidence that the transferred funds were used for improper

purposes.   See Clements v. Clements, 10 Va. App. 580, 586, 397




                                   5
S.E.2d 257, 261 (1990); Booth v. Booth, 7 Va. App. 22, 27, 371
S.E.2d 569, 572 (1989).   The trial court found credible wife's

testimony that the money was a gift to the child, and its

findings will not be reversed on appeal.   Therefore, we find no

reversible error in the court's decision to exclude the gift from

the marital assets.

    Motions to Reconsider and for Clarification (Issue Eight)

     Husband contends the trial court erred by summarily denying

his motions to reconsider and for clarification.   Husband

retained new counsel after completion of the ore tenus hearing,
final argument, and entry of the final decree.   Whether to grant

husband's motions for reconsideration and clarification was a

matter within the sound discretion of the trial court.      See

Morris v.   Morris, 3 Va. App. 303, 307, 349 S.E.2d 661, 663

(1986).   We find no abuse of discretion in the denial of

husband's motions to reopen the matter after both parties had

ample opportunity to present evidence and argument.
            Alleged Errors in Order (Issues Nine and Ten)

     "A court of record speaks only through its written orders."

 Hill v. Hill, 227 Va. 569, 578, 318 S.E.2d 292, 297 (1984).      We

find no significant variation from the court's oral ruling and,

therefore, see no need to correct any alleged clerical mistakes

concerning wife's occupancy of the marital residence.    Similarly,

because husband was required to make fifty-three monthly payments

of $1,000, we find no merit in husband's challenge to the




                                  6
repayment of the dissipated $1,000 as the first rather than the

last payment.

     Accordingly, the decision of the trial court is affirmed.

                                        Affirmed.




                                7